UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): January 12, 2011 AKEENA SOLAR, INC. (d/b/a Westinghouse Solar) (Exact name of registrant as specified in its charter) Delaware 001-33695 90-0181035 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1475 S. Bascom Ave. Suite 101 Campbell, CA95008 (Address of principal executive offices) Registrant’s telephone number, including area code: (408) 402-9400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement of Certain Officers (d)Appointment of Director On January 12, 2011, the Board of Directors of Akeena Solar, Inc. d/b/a Westinghouse Solar (the “Company”), increased the size of the Board from 5 to 6 members and appointed Ron Kenedi a director of the Company. From 2002 through 2010, Mr. Kenedi served as vice president of Sharp Electronics Corporation’s Solar Energy Solutions Group. Mr. Kenedi was responsible for the establishment and expansion of Sharp’s North American solar division and played a key role in achieving several milestones in the solar arena. From 1999 to 2002, Mr. Kenedi was vice president of sales and marketing for Photocomm/Kyocera Solar. In this capacity, he created and developed the organization’s dealer network, and expanded Kyocera’s U.S. market share from 5 to 20 percent within two years. Mr. Kenedi launched “SOLA in NOLA,” which supplied solar power systems to New Orleans communities impacted by Hurricane Katrina. Mr. Kenedi has served as a solar industry spokesperson and is a member of the Solar Energy Industry Association (SEIA), the California Solar Energy Industry Association (CALSEIA), the Arizona Solar Energy Industry Association (ARISEIA) and The International Solar Energy Society (ISEIA). In 1969, Mr. Kenedi earned a Bachelor of Arts (Magnum cum Laude), from the State University of New York at Stony Brook. Mr. Kenedi will serve an initial term through the 2011 annual meeting of stockholders. In connection with his appointment to the Company’s Board, Mr. Kenedi will be granted an option to purchase 50,000 shares of the Company’s common stock and an amount of the Company’s restricted common stock equal in value to $30,000, as valued on the grant date. One-fourth of the stock options and restricted stock will vest each quarter during Mr. Kenedi’s service on the Company’s Board. There was no arrangement or understanding between Mr. Kenedi and any other person pursuant to which he was selected as a director. There is no family relationship between Mr. Kenedi and any of the Company’s other directors or executive officers. Mr. Kenedi does not have any direct or indirect material interest in any transaction which would require disclosure under Item 404(a) of Regulation S-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number DescriptionofExhibit Press Release, dated January 18, 2011, regarding appointment of Ron Kenedi to the Board of Directors (furnished herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 18, 2011 AKEENA SOLAR, INC. By: /s/ Margaret R. Randazzo Margaret R. Randazzo, Chief Financial Officer EXHIBIT INDEX No. Description Press Release, dated January 18, 2011, regarding appointment of Ron Kenedi to the Board of Directors (furnished herewith).
